Title: From John Adams to James Cogswell, 7 June 1798
From: Adams, John
To: Cogswell, James



Gentlemen
Philadelphia June 7 1798

An Address from an association of Gentlemen of your venerable and Sacred Character, is very honourable and agreable to me.
The Advent of The Period when nations shall learn War no more, is So uncertain uncertain to Mortals, that Wisdom dictates to the Ministers of the Prince of Peace, as well as to the Ministers Agents of Nations, to be always prepared for a State of Hostility: because it is always uncertain when the Unreasonable and infatuated Leaders of Some Nation or other may compell us to take arms in Support of our dearest Rights. I know very well it is impossible that you should be wanting, in affording to Government every Aid in your Power, which may become the Ministers of Religion. Much is always in the Power of those, whose Lives are devoted to the Cause of Truth, Virtue and Piety.
your favourable sentiments of me have made a deep Impression on my Mind.

John Adams